—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered November 13, 1998, convicting him of attempted grand larceny in the fourth degree, petit larceny, criminal possession of a weapon in the fourth degree, criminal mischief in the fourth degree, and menacing in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of attempted grand larceny in the fourth degree is not preserved for appellate review (see, CPL 470.05; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the de*494fendant attempted “to deprive another of property or to appropriate the same to himself’ (Penal Law § 155.05 [1]; see, People v Brightly, 148 AD2d 623). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. S. Miller, J. P., Friedmann, H. Miller and Smith, JJ., concur.